Citation Nr: 1518535	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  04-35 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date prior to January 20, 2003, for the assignment of compensable disability evaluations for cold injury residuals of the right and left lower extremities.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran had active service from October 1953 to September 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs Regional Office (RO) in Oakland, California. 

In February 2008, the Board issued a decision denying an effective date prior to January 20, 2003, for the assignment of separate 20 percent disability evaluations for cold injury residuals of the right and left lower extremities.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and in April 2009, the Court granted the parties' Joint Motion to vacate and remand the February 2008 decision. 

Subsequent to the April 2009 Joint Motion, the Board issued a decision in September 2009, again denying the Veteran's claim for an earlier effective date.  The Veteran appealed this decision to the Court as well, and in July 2011, the Court granted a Joint Motion to remand the Board's September 2009 decision back to the Board for further development. 

The record contains contradictory statements regarding whether the Veteran desired to testify at a hearing regarding this claim. In April 2012, VA received notification from the Veteran and his attorney clarifying that he did not wish to appear for a hearing.

In June 2012, the Board remanded this matter for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Regrettably, the Board finds that remand is necessary once again in order to ensure a complete record upon which to adjudicate the Veteran's earlier effective date claim.

The Board previously remanded this matter in order to obtain treatment records dated prior to January 2003, which could support entitlement to an earlier effective date for increased ratings for cold injury residuals of the right and left lower extremities.  In this regard, the Veteran's increased rating claim on appeal was filed in February 1978, and therefore, records dating from that time are relevant.  On remand, records dating from 2000 to the present were obtained (primarily dating from around 2005), but not records dated prior to 2000.  Nor was any formal finding made as to their unavailability, as directed by the Board.

The record shows that the relevant records exist.  The Board points out that in statements dated in November 2004, February 2005, and February 2014, the Veteran referenced volumes of medical records dating from 1982.  However, very limited records dated prior to January 2003 have been obtained, including records from July 1999 to February 2001, and light duty work slips dating from November 1992 to September 1998.  Additionally, the February 2014 authorization form completed by the Veteran is only for the release of records dating from November 2000, and not prior.  The Board also notes that in the February 2014 authorization, the Veteran references records from April 1982, stating that they should be on the computer (with apparent reference to a CD), and that he assumes "prior evidence was sent to you with remand."  However, no such evidence or CD appears in the paper or electronic claims file.  As the record shows that those records exist, and as they are pertinent to the appeal period from the February 1978 claim to the January 2003 effective date, an additional attempt should be made to obtain those records.

The Board is cognizant of notations in record, such as in a July 2014 VA examination report, that the Veteran refused to sign an authorization for the release of records stating that VA "already ha[s] all my records."  However, as discussed, VA does not have all of his relevant records, and the Veteran should be advised that his refusal to provide an authorization for the release of records dating prior to November 2000 could result in the denial of his claim.

The Board also finds that a medical opinion should be obtained.  While the Veteran has asserted that, prior to January 2003, he experienced pain in his lower extremities attributable to his cold injury residuals, he also appears to have had nonservice connected disabilities affecting his lower extremities, including peripheral vascular disease (which was not service connected until 2005).  Therefore, the Board finds that a retrospective opinion should be obtained to determine whether the lower extremity signs and symptoms prior to January 2003 are related to service-connected cold injury residuals and, if so, the degree of severity.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014). Expedited handling is requested.)

1.  The RO/AMC should obtain a new consent to release information form from the Veteran for the California Medical Facility for records dating from April 1982 to November 2000.  VA should then attempt to obtain all relevant records from this facility.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completion of the above, send the claims file to a VA examiner to obtain an opinion as to whether any lower extremity symptoms documented in the record prior to January 20, 2003, are attributable to service-connected cold residuals of the right and left lower extremities and, if so, which symptoms and their severity.  The Veteran's claims file must be reviewed by the examiner and the examiner should explain the reasons for the opinions provided.

3.  Then, the RO/AMC should readjudicate the Veteran's claim, considering all of the evidence of record.  The RO/AMC should also consider whether statements made by the Veteran during medical treatment, including medical records from the California Medical Facility and the facility at which he is presently incarcerated, demonstrate entitlement to a compensable disability evaluation prior to January 20, 2003.  Upon readjudication, the RO/AMC should consider the versions of 38 C.F.R. § 4.104, Diagnostic Code 7122 as they existed prior to and since January 12, 1998.

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




